DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim 21 limitation “means for receiving” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “receiving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim 21 limitation “means for acquiring” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “acquiring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim 21 limitation “means for communicating” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “communicating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.


Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 21, 22, 23, 24, and 25 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 470 in FIG. 4.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee et al. (US 10,321,294 B2; hereafter Chatterjee).

With respect to claim 1, Chatterjee discloses a method (Abstract, Title) for wireless communication, comprising:
receiving (column 12, lines 28-37, see the cyclic-prefix for synchronization), from at least one cell of a zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone), a zone-specific signal (column 12, lines 28-37, see the cyclic-prefix for synchronization) related to the zone of multiple cells, wherein the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone) operate using synchronized timing (column 12, lines 28-37, see the cyclic-prefix for synchronization);
acquiring, based on the zone-specific signal, a timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization) with a cell of the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone); and
communicating with the cell based on the timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization).



With respect to claim 2, Chatterjee further discloses wherein communicating with the cell includes receiving a cell-specific signal (column 7, lines 4-12, see the discovery zone configuration) from the cell based on the timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization), and further comprising communicating with the cell based on the cell-specific signal (column 7, lines 4-12, see the discovery zone configuration).

With respect to claim 3, Chatterjee further discloses wherein the cell-specific signal includes one or more of a measurement reference signal (column 17, lines 15-40, see the RSRP of the serving cell), a secondary synchronization signal (SSS) or a physical broadcast channel (PBCH) specific to the cell.

With respect to claim 4, Chatterjee further discloses wherein the zone-specific signal includes one or more of a primary synchronization signal (PSS), SSS, or PBCH corresponding to the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone).

With respect to claim 5, Chatterjee further discloses comprising determining, based on the cell- specific signal, a physical cell identifier of the cell (column 7, lines 4-12, see the discovery zone configuration).


With respect to claim 6, Chatterjee further discloses wherein determining the physical cell identifier includes determining a scrambling sequence (column 15, lines 13-40, see the scrambling ID) used to scramble the cell-specific signal.


With respect to claim 7, Chatterjee further discloses wherein communicating with the cell includes communicating with the cell as a serving cell (column 12, lines 4-28; see cell list that shows the serving cell)   in the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone) based on receiving the cell-specific signal from the cell (column 7, lines 4-12, see the discovery zone configuration).


With respect to claim 8, Chatterjee further discloses wherein communicating with the cell includes transmitting communications from the cell based on the timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization).

With respect to claim 9, Chatterjee further discloses comprising transmitting, in the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone) and based on acquiring the timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization), a pilot signal (column 7, lines 4-12, see the discovery zone configuration).

With respect to claim 10, Chatterjee further discloses further comprising receiving, based on transmitting the pilot signal, an indication of the cell (column 12, lines 4-28; see cell list that shows the serving cell) as a serving cell (column 7, lines 4-12, see the discovery zone configuration), wherein communicating with the cell is based on receiving the indication of the cell as the serving cell (column 7, lines 4-12, see the discovery zone configuration).



With respect to claim 11, Chatterjee discloses an apparatus (102, UE in FIG. 1) for wireless communications, comprising:
a transceiver (801, 802, 804, 806, 808 in FIG. 8) for transmitting or receiving one or more signals via one or more antennas (801, 802, 804, 806, 808 in FIG. 8);
a memory (801, 802, 804, 806, 808 in FIG. 8) configured to store instructions; and
a processor (801, 802, 804, 806, 808 in FIG. 8) coupled to the transceiver and the memory, the processor being configured to execute the instructions to:
receive (column 12, lines 28-37, see the cyclic-prefix for synchronization), from at least one cell of a zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone), a zone-specific signal (column 12, lines 28-37, see the cyclic-prefix for synchronization) related to the zone of multiple cells, wherein the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone) operate using synchronized timing (column 12, lines 28-37, see the cyclic-prefix for synchronization);
acquire, based on the zone-specific signal, a timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization) with a cell of the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone); and
communicate with the cell based on the timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization).

With respect to claim 12, Chatterjee further discloses wherein the one or more processors are configured to communicate with the cell at least in part by receiving a cell-specific signal (column 7, lines 4-12, see the discovery zone configuration) from the cell based on the timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization), and wherein the one or more processors are further configured to communicate with the cell based on the cell-specific signal (column 7, lines 4-12, see the discovery zone configuration).


With respect to claim 13, Chatterjee further discloses wherein the cell-specific signal includes one or more of a measurement reference signal (column 17, lines 15-40, see the RSRP of the serving cell), a secondary synchronization signal (SSS) or a physical broadcast channel (PBCH) specific to the cell.

With respect to claim 14, Chatterjee further discloses wherein the zone-specific signal includes one or more of a primary synchronization signal (PSS), SSS, or PBCH corresponding to the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone).

With respect to claim 15, Chatterjee further discloses wherein the one or more processors are further configured to determine, based on the cell-specific signal, a physical cell identifier of the cell (column 7, lines 4-12, see the discovery zone configuration).

With respect to claim 16, Chatterjee further discloses wherein the one or more processors are configured to determine the physical cell identifier at least in part by determining a scrambling sequence (column 15, lines 13-40, see the scrambling ID) used to scramble the cell-specific signal (column 7, lines 4-12, see the discovery zone configuration).

With respect to claim 17, Chatterjee further discloses wherein the one or more processors are configured to communicate with the cell at least in part by communicating with the cell as a serving cell (column 7, lines 4-12, see the discovery zone configuration) in the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone) based on receiving the cell-specific signal from the cell (column 7, lines 4-12, see the discovery zone configuration).

With respect to claim 18, Chatterjee further discloses wherein the one or more processors are configured to communicate with the cell at least in part by transmitting communications from the cell based on the timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization).

With respect to claim 19, Chatterjee further discloses wherein the one or more processors are further configured to transmit, in the zone of multiple cells v and based on acquiring the timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization), a pilot signal (column 7, lines 4-12, see the discovery zone configuration).

With respect to claim 20, Chatterjee further discloses wherein the one or more processors are further configured to receive, based on transmitting the pilot signal (column 7, lines 4-12, see the discovery zone configuration), an indication of the cell as a serving cell (column 12, lines 4-28; see cell list that shows the serving cell), wherein the one or more processors are configured to communicate with the cell based on receiving the indication of the cell as the serving cell (column 7, lines 4-12, see the discovery zone configuration).



With respect to claim 21, Chatterjee discloses an apparatus for wireless communications, comprising:
means for receiving (801, 802, 804, 806, 808 in FIG. 8), from at least one cell of a zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone), a zone- specific signal (column 12, lines 28-37, see the cyclic-prefix for synchronization) related to the zone of multiple cells, wherein the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone) operate using synchronized timing (column 12, lines 28-37, see the cyclic-prefix for synchronization);
means for acquiring (801, 802, 804, 806, 808 in FIG. 8), based on the zone-specific signal, a timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization) with a cell of the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone); and
means for communicating (801, 802, 804, 806, 808 in FIG. 8) with the cell based on the timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization).

With respect to claim 22, Chatterjee further discloses wherein the means for communicating (801, 802, 804, 806, 808 in FIG. 8) with the cell receives a cell-specific signal (column 7, lines 4-12, see the discovery zone configuration) from the cell based on the timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization), and communicates with the cell based on the cell-specific signal (column 7, lines 4-12, see the discovery zone configuration).

With respect to claim 23, Chatterjee further discloses wherein the cell-specific signal includes one or more of a measurement reference signal (column 17, lines 15-40, see the RSRP of the serving cell), a secondary synchronization signal (SSS) or a physical broadcast channel (PBCH) specific to the cell.

With respect to claim 24, Chatterjee further discloses wherein the zone-specific signal includes one or more of a primary synchronization signal (PSS), SSS, or PBCH corresponding to the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone).

With respect to claim 25, Chatterjee further discloses further comprising means for determining (801, 802, 804, 806, 808 in FIG. 8), based on the cell-specific signal, a physical cell identifier of the cell (column 7, lines 4-12, see the discovery zone configuration).



With respect to claim 26, Chatterjee discloses a non-transitory computer-readable medium (801, 802, 804, 806, 808 in FIG. 8), comprising code (column 18, lines 30-44) executable by one or more processors (801, 802, 804, 806, 808 in FIG. 8) for wireless communication, the code (column 18, lines 30-44) comprising code for:
receiving, from at least one cell of a zone of multiple cells, a zone-specific signal (column 12, lines 28-37, see the cyclic-prefix for synchronization) related to the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone), wherein the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone) operate using synchronized timing (column 12, lines 28-37, see the cyclic-prefix for synchronization);
acquiring, based on the zone-specific signal, a timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization) with a cell of the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone); and
communicating with the cell based on the timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization).

With respect to claim 27, Chatterjee further discloses wherein the code for communicating with the cell receives a cell-specific signal from the cell based on the timing synchronization (column 12, lines 28-37, see the cyclic-prefix for synchronization), and communicates with the cell based on the cell-specific signal.

With respect to claim 28, Chatterjee further discloses wherein the cell-specific signal includes one or more of a measurement reference signal (column 17, lines 15-40, see the RSRP of the serving cell), a secondary synchronization signal (SSS) or a physical broadcast channel (PBCH) specific to the cell.

With respect to claim 29, Chatterjee further discloses wherein the zone-specific signal includes one or more of a primary synchronization signal (PSS), SSS, or PBCH corresponding to the zone of multiple cells (100, 104-LP, 104-MACRO in FIG. 1; col. 3, lines 28-60; see the LP cells and mobile network cells collected into a discovery zone).

With respect to claim 30, Chatterjee further discloses further comprising code for determining, based on the cell-specific signal, a physical cell identifier of the cell (column 7, lines 4-12, see the discovery zone configuration).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        June 16, 2022